DETAILED ACTION
Claims 1-9 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“map acquisition unit” in claim 1 – Paragraph 18 of the Specification describes a processor as an example of corresponding structure.
“position data acquisition unit” in claim 1 -- Paragraphs 18-19 of the Specification describe a processor as an example of corresponding structure.

“output control unit” in claim 1 -- Paragraph 18 of the Specification describes a processor as an example of corresponding structure.
“output device” in claims 1 and 6 -- Paragraph 16 of the Specification describes a monitor, a speaker, and a printer as examples of corresponding structure.
“work state identifying unit” in claims 5, 8, and 9 -- Paragraphs 18 and 30 of the Specification describe a processor as an example of corresponding structure (for a “state identifying unit” that identifies a work state of each vehicle).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to a construction site management device and analysis that assist in monitoring a dynamic state of a vehicle (abstract) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-5, 7-9), Process (claim 6)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite gathering information regarding the activities and corresponding spatio-temporal (location and time) information of a vehicle, generating a corresponding dynamic state image, and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Aside from use of general-purpose processing elements, the claims gather information regarding location, time, and activities of a vehicle and generate a corresponding image of this information, all of which could be performed in the human mind and/or with the use of pen and paper, thereby exemplifying mental processes. The information in the claims is used to evaluate business operations, which is an example of organizing human activity. The dependent claims (such as claims 2-5 and 7-9) further define the type of data that is evaluated and the information that is generated in an image, thereby presenting additional details of the aforementioned abstract ideas. 
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include various units (each of which may be a processor or equivalent). All claims include an output device (which may be a monitor, a speaker, a printer, or an equivalent of either). It is noted that, outside of the use of an output device to output a dynamic state image, the steps of claim 6 could be performed entirely by a human user (i.e., no units/processors are required to perform most of the steps in claim 6). The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 16-19, 30).  


No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pradhananga et al. (“Automatic Spatio-Temporal Analysis of Construction Site Equipment Operations Using GPS Data.” Automation in Construction 29 (2013) 107-122).
[Claim 1]	Pradhananga discloses a construction site management device comprising: 

	a position data acquisition unit that acquires a time series of position data of a vehicle (pp. 108-112: Sections 4-4.3 – Location, time, and activity data are collected through a processing device, GPS, etc.);
	a dynamic state image generation unit that generates a dynamic state image which includes the map information and a vehicle mark representing a portion corresponding to a location where the vehicle disposed in the construction site on the map information is located and which represents a dynamic state of the vehicle in a predetermined period, on the basis of the time series of position data (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps); and
	an output control unit that outputs an output signal enabling the dynamic state image to be output, to an output device (p 108: Section 4 – A user interface may be used for data analysis and visualization as well as for utilization of site geographic information; pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps).
[Claim 2]	Pradhananga discloses wherein the dynamic state image includes a standstill mark representing a portion corresponding to a location where the vehicle is at a standstill, and is displayed in an aspect of representing a standstill period of time of the vehicle at a location indicated by the standstill mark (p. 120: Sections 5.5-5.5.1 – It 
[Claim 3]	Pradhananga discloses wherein the dynamic state image includes a time chart which displays a work state of the vehicle at each time point (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures).
[Claim 4]	Pradhananga discloses wherein a display portion of the time chart is fixed in the dynamic state image (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures. The time chart and/or point where a vehicle is not moving may be viewed as a fixed portion of a dynamic state image; p. 111: Section 4.3 – A background image, such as a site layout map, displayed in concert with the location coordinates may also be interpreted as a fixed portion of a dynamic state image; pp. 110-112: Section 4.3 – Figure 6 shows how animation controls may be used to view snapshots of activity over time. Each snapshot is another example of a fixed portion of a dynamic state image and it corresponds to a specific date and time),
	wherein a display portion of the vehicle mark is temporally changed in the dynamic state image  (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures. The time chart and/or point where a vehicle is not moving may be viewed 
	wherein the dynamic state image includes information for associating the time chart with the vehicle mark  (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures. The time chart and/or point where a vehicle is not moving may be viewed as a fixed portion of a dynamic state image; p. 111: Section 4.3 – A background image, such as a site layout map, displayed in concert with the location coordinates may also be interpreted as a fixed portion of a dynamic state image; pp. 110-112: Section 4.3 – Figure 6 shows how animation controls may be used to view snapshots of activity over time. Each snapshot is another example of a fixed portion of a dynamic state image and it corresponds to a specific date and time).
[Claim 5]	Pradhananga discloses a work state identifying unit that identifies a work state of the vehicle at each time point on the basis of the time series of position data of the vehicle (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures), 

[Claim 7]	Pradhananga discloses wherein the dynamic state image includes a time chart which displays a work state of the vehicle at each time point (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures).
[Claim 8]	Pradhananga discloses a work state identifying unit that identifies a work state of the vehicle at each time point on the basis of the time series of position data of the vehicle (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures),
	wherein the dynamic state image generation unit generates the dynamic state
image on the basis of the time series of position data and the work state identified by
the work state identifying unit (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures).

	wherein the dynamic state image generation unit generates the dynamic state
image on the basis of the time series of position data and the work state identified by
the work state identifying unit (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures).
[Claim 6]	Pradhananga discloses a construction site management method comprising:
	acquiring map information including a construction site and a traveling path (pp. 108-112: Sections 4-4.3 – Location, time, and activity data are collected through a processing device, GPS, etc.);
	acquiring a time series of position data of a vehicle (pp. 108-112: Sections 4-4.3 – Location, time, and activity data are collected through a processing device, GPS, etc.);
	generating a dynamic state image which includes the map information and a vehicle mark representing a portion corresponding to a location where the vehicle disposed in the construction site on the map information is located and which 
	outputting an output signal enabling the dynamic state image to be output, to
an output device (p 108: Section 4 – A user interface may be used for data analysis and visualization as well as for utilization of site geographic information; pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugihara et al. (US 2015/0233716) – Discloses a mining machine management system that evaluates slope.
	Emmett et al. (US 2011/0309935) – Tracks vehicle movement at a construction site.
	Kageyama (US 6,484,078) – Routes vehicles in order to improve working efficiency.
	Arakawa et al. (US 2004/0148083) – Evaluates vehicle operations in a construction environment.
Awuah-Offei et al. ("Modeling Truck/Shovel Energy Efficiency Under Uncertainty." Society for Mining, Metallurgy, and Exploration. Vol. 330, 2011 Transactions, pp. 573-584, content uploaded on 22 December 2015) – Discloses the evaluation of truck and mining operations to improve energy efficiency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683